DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a wireless communication section” in claim 1, “A processing section” in claim 1,
“a wireless communication section” in claim 10, “A processing section” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other electronic apparatus" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. In the independent claim 1, claim 1 recites “… to another electronic apparatus using the second communication” (lines 12-13).   Claim 2 then cites “…the other electronic apparatus…” (line 5).  The antecedent basis is unclear with respect to “the other electronic apparatus”, i.e., is this the same as another electronic apparatus or different. In addition, applicant’s specification does not appear to provide any further clarification as these two devices appear interchangeable – see e.g., paragraphs [0045 and] [0079] of applicant’s specification as they both appear to have the same reference character 200.
Claim 3 recites the limitation " the other electronic apparatus " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the other electronic apparatus " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the other electronic apparatus " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the other electronic apparatus " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the other electronic apparatus " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the other electronic apparatus " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 is rejected for being dependent on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 20170318524).

Regarding claim 1, Goto teaches an electronic apparatus (Fig. 5 “Camera A”) comprising:
 a wireless communication section ([0021] “A wireless unit 104 performs wireless LAN communication conforming to the IEEE 802 . 11 series . The wireless unit 104 includes a chip for performing wireless communication”) configured to perform first wireless communication through an external access point (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connec tion configuration 41”) and second wireless communication (Fig. 5 “Camera A”, “Mobile Phone B”, “F505”, Fig. 4 “Connection Configuration 43”, [0034] “After establishment of an ASP session , various services , including printing services , image display services , file transfer services , video streaming services , are executed on the ASP session . In the connection between the camera A and the mobile phone B , image display services , file transfer services , video streaming service , etc . are executed ”), which is short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”) ;
 and a processing section configured to perform communication control for the wireless communication section ([0020] “a communication apparatus 101 includes a control unit 102 for controlling the entire communication apparatus 101 by executing a control program stored in a storage unit 103 . The control unit 102 includes a central processing unit ( CPU )”),
 wherein when a connection destination by the first wireless communication is switched from a first access point to a second access point (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”)
 the processing section ([0020] “a communication apparatus 101 includes a control unit 102 for controlling the entire communication apparatus 101 by executing a control program stored in a storage unit 103 . The control unit 102 includes a central processing unit ( CPU )”) performs transmission processing for transmitting connection information for connecting to the second access point to another electronic apparatus using the second wireless communication (Fig. 5 “F506-F507”, [0035] “. In step F506 , the camera A transmits a packet of a wireless LAN link switch command to the mobile phone B . After the wireless LAN link between the camera A and the mobile phone B is determined to be switched , the camera A and the mobile phone B store in the storage unit 103 various information shared when an ASP session is established in step F505 . In step F507 , the camera A transmits information for identifying the change destination access point , such as the MAC address , IP address , and SSID , to the mobile phone B”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Sumiuchi et al. (US 20190200399).

Regarding claim 2, Goto teaches wherein, when connection to the first access point by the first wireless communication is cut off (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
Goto does not explicitly teach the processing section executes reception processing for, using the second wireless communication, from the other electronic apparatus, the connection information for connecting to the second access point.
Sumiuchi teaches the processing section executes reception processing for, using the second wireless communication, from the other electronic apparatus, the connection information for connecting to the second access point ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Got to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.
Regarding claim 10, Goto teaches an electronic apparatus comprising: a wireless communication section ([0021] “A wireless unit 104 performs wireless LAN communication conforming to the IEEE 802 . 11 series . The wireless unit 104 includes a chip for performing wireless communication”) configured to perform first wireless communication through an external access point (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connec tion configuration 41”) and second wireless communication (Fig. 5 “Camera A”, “Mobile Phone B”, “F505”, Fig. 4 “Connection Configuration 43”, [0034] “After establishment of an ASP session , various services , including printing services , image display services , file transfer services , video streaming services , are executed on the ASP session . In the connection between the camera A and the mobile phone B , image display services , file transfer services , video streaming service , etc . are executed ”), which is short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”);
 and a processing section configured to perform communication control for the wireless communication section ([0020] “a communication apparatus 101 includes a control unit 102 for controlling the entire communication apparatus 101 by executing a control program stored in a storage unit 103 . The control unit 102 includes a central processing unit ( CPU )”),
 wherein the processing section when connection to a first access point by the first wireless communication is cut off and, performs connection processing to the second access point by the first wireless communication using the connection information (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
Goto does not teach shifts to a connection standby state, in the connection standby state, when receiving, using the second wireless communication, from another electronic apparatus, connection information for connecting to a second access point.
Simuichi teaches shifts to a connection standby state ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”), in the connection standby state ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”),
 when receiving, using the second wireless communication, from another electronic apparatus ([0054] “Upon receiving the Bluetooth® Low Energy connection request from the information processing apparatus 101 , the short - range wireless communication unit 157 establishes the Bluetooth® Low Energy connection , and carries out the GATT communication with the information processing apparatus 101”), connection information for connecting to a second access point ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.

Regarding claim 11, Goto teaches a communication system comprising: a first electronic apparatus configured to perform first wireless communication for performing wireless communication through an external access point (Fig. 5 “Mobile phone”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connection configuration 41”) and second wireless communication (Fig. 5 “Camera A”, “Mobile Phone B”, “F505”, Fig. 4 “Connection Configuration 43”, [0034] “After establishment of an ASP session , various services , including printing services , image display services , file transfer services , video streaming services , are executed on the ASP session . In the connection between the camera A and the mobile phone B , image display services , file transfer services , video streaming service , etc . are executed ”), which is short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”);
 and a second electronic apparatus configured to perform the first wireless communication and the second wireless communication (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connec tion configuration 41”), wherein when a connection destination by the first wireless communication is switched from a first access point to a second access point (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”),
 the first electronic apparatus performs transmission processing for transmitting connection information for connecting to the second access point to the second electronic apparatus using the second wireless communication (Fig. 5 “F506-F507”, [0035] “. In step F506 , the camera A transmits a packet of a wireless LAN link switch command to the mobile phone B . After the wireless LAN link between the camera A and the mobile phone B is determined to be switched , the camera A and the mobile phone B store in the storage unit 103 various information shared when an ASP session is established in step F505 . In step F507 , the camera A transmits information for identifying the change destination access point , such as the MAC address , IP address , and SSID , to the mobile phone B”),
 and the second electronic apparatus when connection to the first access point by the first wireless communication is cut off (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
Goto does not teach shifts to a connection standby state and performs reception processing for receiving, using the second wireless communication, from the first electronic apparatus, the connection information for connecting to the second access point.
Simiuchi teaches shifts to a connection standby state and performs reception processing for receiving ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”, ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206”), using the second wireless communication, from the first electronic apparatus, the connection information for connecting to the second access point ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.

Claim(s) 3, 4, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Maheshwari (US 2016/0128119).
Regarding claim 3, Goto teaches further comprising a storing section ([0023] “According to the present exemplary embodiment , each function block of the communication apparatus 101 is stored as a program in the storage unit 103 “), wherein in a state in which the electronic apparatus is connected to the first access point by the first wireless communication (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connection configuration 41”).
Goto does not explicitly teach the processing section creates list information for specifying the other electronic apparatus connected to the first access point, and the storing section stores the created list information.
the processing section creates list information for specifying the other electronic apparatus connected to the first access point, and the storing section stores the created list information.
However, Maheshwari teaches the processing section creates list information for specifying the other electronic apparatus connected to the first access point, and the storing section stores the created list information ([0191] “The user interface unit 1550 may display a list including a plurality of devices and may receive a user input for selecting a first device with which Wi-Fi Direct connection is to be performed among a plurality of devices included in the list”).
the processing section creates list information for specifying the other electronic apparatus connected to the first access point, and the storing section stores the created list information ([0182] “The controller 1530 controls the plug-in such that the plug-in transmits a list including the found image forming apparatus to the application through print framework”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.

Regarding claim 4, Goto does not teach wherein the wireless communication section searches for, using the first wireless communication, the other electronic apparatus connected to the first access point, and the processing section causes the storing section to store identification information of the searched other electronic apparatus as the list information.

Maheshwari teaches wherein the wireless communication section searches for, using the first wireless communication, the other electronic apparatus connected to the first access point ([0210] “The user selects Wi-Fi Direct 1820 on the Wi-Fi screen 1810. The mobile device 10 displays the Wi-Fi Direct Screen 1830. The user Selects a mobile device to be Wi-Fi Direct connected to. The mobile device 10 searches for a Wi-Fi Direct connectable device around the mobile device 10 and displays a found device on the Wi-Fi Direct screen 1830”), and the processing section causes the storing section to store identification information of the searched other electronic apparatus as the list information ([0208] “When the mobile device 10 performs a Wi-Fi Direct connection to the device 15, on the Wi-Fi Direct screen 1830, PRESS TO CONNECT below Direct-Mobile Phone 1 is changed to 'CONNECTED. The mobile device 10 may automatically store connection information used to perform Wi-Fi Direct connection to the device 15, in the mobile device 10”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.

Regarding claim 6, Goto teaches wherein the processing section performs, using the second wireless communication, the transmission processing to the other electronic apparatus specified (Fig. 5 “F506-F507”, [0035] “. In step F506 , the camera A transmits a packet of a wireless LAN link switch command to the mobile phone B . After the wireless LAN link between the camera A and the mobile phone B is determined to be switched , the camera A and the mobile phone B store in the storage unit 103 various information shared when an ASP session is established in step F505 . In step F507 , the camera A transmits information for identifying the change destination access point , such as the MAC address , IP address , and SSID , to the mobile phone B”).
Goto does not explicitly teach based on the list information.
However, Maheshwari teaches based on the list information ([0191] “The user interface unit 1550 may display a list including a plurality of devices and may receive a user input for selecting a first device with which Wi-Fi Direct connection is to be performed among a plurality of devices included in the list”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.

Claim(s) 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Maheshwari as applied to claim 3, 4, 6 above, and further in view of Simiuchi.
Regarding claim 5, Goto and Maheshwari does not teach wherein the wireless communication section searches for, using the second wireless communication, the other electronic apparatus for which a function of the short-range wireless communication is enabled, and the processing section causes the storing section to store, as the list information, the identification information of the other electronic apparatus that is connected to the first access point and for which the function of the short-range wireless communication is enabled.
Maheshwari teaches the identification information of the other electronic apparatus that is connected to the first access point ([0208] “When the mobile device 10 performs a Wi-Fi Direct connection to the device 15, on the Wi-Fi Direct screen 1830, PRESS TO CONNECT below Direct-Mobile Phone 1 is changed to 'CONNECTED. The mobile device 10 may automatically store connection information used to perform Wi-Fi Direct connection to the device 15, in the mobile device 10”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.

Maheshwari does not teach wherein the wireless communication section searches for, using the second wireless communication, the other electronic apparatus for which a function of the short-range wireless communication is enabled, and the processing section causes the storing section to store, as the list information, and for which the function of the short-range wireless communication is enabled.
However, Simiuchi teaches wherein the wireless communication section searches for, using the second wireless communication, the other electronic apparatus for which a function of the short-range wireless communication is enabled ([0159] “which is searched for by the known discovery process , may transmit the advertisement information by Bluetooth® Low Energy . Therefore , in the configuration that adds the communication apparatus operating as the transmission source of the advertisement information to the list after adding the communication apparatus set in the connection setting mode to the list”),
 and the processing section causes the storing section to store, as the list information, and for which the function of the short-range wireless communication is enabled ([0159] “which is searched for by the known discovery process , may transmit the advertisement information by Bluetooth® Low Energy . Therefore , in the configuration that adds the communication apparatus operating as the transmission source of the advertisement information to the list after adding the communication apparatus set in the connection setting mode to the list”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto and Maheshwari to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.

Regarding claim 8, Goto teaches wherein, when the connection to the first access point by the first wireless communication is cut off, the processing section receives, using the second wireless communication, connection state information from the other electronic apparatus (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).

Goto does not explicitly teach specified by the list information and determines, based on a reception result, whether to perform the transmission processing.
However, Maheshwari teaches specified by the list information ([0191] “The user interface unit 1550 may display a list including a plurality of devices and may receive a user input for selecting a first device with which Wi-Fi Direct connection is to be performed among a plurality of devices included in the list”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.
Maheshwari does not explicitly teach and determines, based on a reception result, whether to perform the transmission processing.

Simiuchi teaches and determines, based on a reception result, whether to perform the transmission processing ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto and Maheshwari to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.

Regarding claim 9, Goto and Maheshwari does not explicitly teach wherein the processing section performs the transmission processing on condition that it is determined that connection between all the other electronic apparatuses specified by the list information and the first access point is cut off.

However, Simiuchi teaches wherein the processing section performs the transmission processing on condition that it is determined that connection between all the other electronic apparatuses specified by the list information and the first access point is cut off ([0089] “In such a case , the communication apparatus 151 and the information processing apparatus 101 can achieve the communication between the apparatuses even when there is no external access point , such as a wireless LAN router , by communicating with each other by the direct connection “).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto and Maheshwari to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Maheshwari as applied to claims 3, 4, 6 above, and further in view of Siraj et al. (US 20160255661).

Regarding claim 7, Goto and Maheshwari does not teach wherein the processing section performs processing for updating the list information at update timing.
However, Siraj teaches wherein the processing section performs processing for updating the list information at update timing ([0080] “The process of monitoring for beacon frames and adding SSIDs from the beacon frames to the neighborhood list may be performed continuously and/or periodically, such as to allow the neighborhood list to be updated periodically and/or in real-time”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto and Maheshwari to incorporate Siraj. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated list information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411    

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411